Title: To George Washington from Elbridge Gerry, 25 September 1777
From: Gerry, Elbridge
To: Washington, George



sir
Lancaster [Pa.] Sepr 25th 1777 3 oClock P.M.

I wrote You a Line Yesterday desiring You to impower Mr Henry of this Place to collect the Fire Arms wanted for the Virginia Troops on their March to the Camp, since wch your Letter of the 23d is received, desiring that a Number of Blankets & Shoes may be also collected. I have seen Mr Henry within this half Hour, & he informs me that he has collected already about 250 Arms, & shall be able to obtain about as many more. he also says that 300 p[air] Shoes went off this Morning to General Wayne, & that he will proceed in collecting as many p[air] of Shoes, & Blankets, as can be procured or with propriety be taken from the Inhabitants of the Town, & Farmers in the Neighbourhood thereof. You will therefore be pleased to enlarge the Powers proposed to be given by your Excellency to Mr Henry, And authorize him to collect the Articles last mentioned.
Colo. R. H. Lee is present, & has just directed a Letter to the Commandg Officer of the Militia at Frederick Town in Maryland ordering on all the Militia that are armed & 500 of those that are unarmed to be supplyed in this Place. I have the Honor to be With much Esteem your Excellency’s very hum. sert

E. Gerry

